Citation Nr: 9931320	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-14 676 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for the 
postoperative residuals of a fracture of the left fifth 
metatarsal, currently rated as 10 percent disabling.

2.  Entitlement to an extension of a temporary total rating 
for treatment related to service-connected postoperative 
residuals of a fracture of the left fifth metatarsal, 
requiring convalescence beyond April 30, 1996. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1995 rating decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a disability rating in excess of 10 
percent for the residuals of a fracture of the left fifth 
metatarsal.

The veteran's accredited representative's brief on appeal, 
dated in September 1999, raised a new claim for an earlier 
effective date regarding the veteran's assignment of the 
current 10 percent disability rating for his service-
connected left fifth metatarsal fracture residuals.  As this 
issue has not been addressed or developed by the RO, the 
issue of an earlier effective date for the assignment of the 
current 10 percent disability rating for the veteran's 
postoperative residuals of a fracture of the left fifth 
metatarsal, is hereby referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the left fifth metatarsal are not productive of more than 
moderate symptoms or functional limitation.  

2.  The medical evidence of record does not show that the 
veteran's postoperative residuals of left foot surgery were 
severe after April 30, 1996; there is no medical evidence 
that shows incomplete healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or immobilization by a cast, 
without surgery, of one major joint or more. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for the postoperative residuals of a fracture 
of the left fifth metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (1999).

2.  The criteria for the extension of a temporary total 
disability rating beyond April 30, 1996, for service-
connected postoperative residuals of a fracture of the left 
fifth metatarsal, have not been met.  38 C.F.R. § 4.30 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Rating

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a). The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
physical examinations, VA radiology reports, VA clinical 
records and operation reports and the veteran's hearing 
testimony and written statements.  Further, the Board does 
not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

The RO initially granted service connection for the residuals 
of a left fifth metatarsal fracture, effective October 1969, 
pursuant to a February 1970 rating decision, which explained 
that the veteran had fractured his left fifth metatarsal 
during service.  A noncompensable disability rating was 
assigned.  An August 1994 RO rating decision increased the 
veteran's disability rating for his left fifth metatarsal 
fracture residuals to 10 percent, effective September 1993.  
This 10 percent disability rating has remained in effect ever 
since, except for the time periods February 18, 1994 through 
April 1, 1994, and January 19, 1996 through April 30, 1996, 
during which the veteran received temporary total disability 
ratings of 100 percent to cover surgical procedures performed 
on his left fifth metatarsal, and the subsequent need for 
convalescence.  

A January 1994 VA radiology report of the left foot stated 
the impression to be an old fracture of the fifth metatarsal 
neck.  No fracture or dislocation was seen.   

VA podiatry clinic treatment records for the period February 
1994 to November 1994 show that the veteran was regularly 
seen and treated for complaints concerning the residuals of 
the fracture to his left fifth metatarsal.

A July 1994 VA orthopedic examination report of the left foot 
remarked that the veteran's posture and gait were within 
normal limits, but that there was poor fifth toe function.  
The diagnosis was status post excision of the left fifth toe, 
with some mild decrease in sensation.  A contemporaneous VA 
radiology report revealed an impression of status post 
surgical change of the distal end of the left fifth 
metatarsal.

VA podiatry clinic treatment records for the period March 
1995 to January 1996 show that the veteran was regularly seen 
and treated for complaints concerning the residuals of his 
left fifth metatarsal fracture.  

A December 1995 note from a VA physician states that the 
veteran should stay off his feet until he is recovered from 
upcoming nerve entrapment release surgery on the left foot. 

A January 1996 VA operation report shows the veteran 
underwent surgery, described as an exploration with excision 
of entrapped nerve of the left foot, and implantation of the 
nerve end into the bone.  

VA podiatry clinic treatment records for the period January 
1996 to February 1996 show postoperative treatment for the 
veteran's left fifth metatarsal.

A March 1996 note from VA physician states that the veteran 
had surgery on January 19, 1996, that he had thereafter been 
undergoing physical therapy, and that he should remain off 
from work until April 8, 1996.  An April 1996 letter from a 
VA physician stated the veteran was scheduled to receive 
orthotics in May 1996.

A January 1997 VA orthopedic examination report of the left 
foot noted that although the veteran could not walk on his 
toes due to pain, his gait was normal, and the range of 
motion of the foot and ankle (plantar flexion, dorsiflexion, 
inversion, and eversion) was normal.  The veteran could not 
plantar flex or dorsiflex the left fifth toe, and there was 
tenderness on the left side of the left foot.  The diagnosis 
was "status post left foot metatarsal head osteotomy, 
chronic pain left foot, prognosis guarded."  

Also of record is the transcript of the veteran's hearing 
before an RO hearing officer in December 1995, and the 
variously dated written statements, which contend that the 
severity of his chronic pain symptoms entitle him to a higher 
disability rating. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides the guidelines 
for evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected residuals of a left fifth metatarsal 
fracture, because the schedular criteria for a 20 percent 
disability, or higher, have not been met.  Although the Board 
acknowledges that the veteran suffers from chronic pain, 
tenderness, and reduced functioning of the left fifth 
metatarsal, the localized nature of these symptoms to such a 
small area of the left foot mitigates against a finding that 
the disability is more than moderate.  Indeed, the most 
recent VA examination report, dated in January 1997, noted 
that these symptoms did not impede the veteran's gait or the 
general functioning of the left foot.  Furthermore, the 
medical records indicate that the January 1996 surgery was 
successful in relieving some of the veteran's symptoms, as 
there are very few clinical records thereafter demonstrating 
that the veteran complained of, or sought treatment for, his 
left fifth metatarsal disability.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (1999), but finds this regulation inapplicable 
because there is no evidence of malunion or nonunion of 
tarsal or metatarsal bones.

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
excessive fatigability, incoordination on use, weakness, or 
painful motion such that a disability rating in excess of 10 
percent is warranted under these regulations.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no showing by the veteran that his service-connected left 
fifth metatarsal fracture residuals have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalizations.  Therefore, in the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Temporary Total Disability Rating Extension 

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or (3) immobilization by a cast, 
without surgery, of one major joint or more.  Furthermore, 
extensions of temporary convalescent ratings, for up to three 
months for item number (1) above, and up to six month for 
items (2) and (3) above, are available.  38 C.F.R. § 4.30.   

The veteran contends that he is entitled to an extension of 
his temporary total convalescent rating, beyond April 30, 
1996, in connection with surgical treatment received for his 
service-connected postoperative residuals of a fracture of 
the left fifth metatarsal. 

Pursuant to a March 1996 rating decision, the RO initially 
granted the veteran a temporary total disability rating 
covering his service-connected postoperative residuals of a 
fracture of the left fifth metatarsal convalescence, for the 
period January 19, 1996 through March 31, 1996.  An August 
1996 RO rating decision extended the veteran's temporary 
total disability rating through April 30, 1996. 

As previously noted, in January 1996 the veteran underwent 
surgery, described as an exploration with excision of 
entrapped nerve of the left foot, and implantation of the 
nerve end into the bone.  Subsequently, the veteran received 
treatment from the VA for the period January 1996 to February 
1996 for postoperative treatment for the veteran's left fifth 
metatarsal.  The claims file also contains written 
documentation from a VA physician, dated in March 1996, 
stating that the veteran had surgery on January 19, 1996, had 
been undergoing physical therapy thereafter, and that the 
veteran should remain off from work until April 8, 1996.  
Aditionally, there is an April 1996 letter from a VA 
physician, which stated that the veteran was scheduled to 
receive orthotics in May 1996.   

The Board observes that with the exception of the January 
1997 VA orthopedic examination report, there are no medical 
records in the claims file relevant to the veteran's left 
fifth metatarsal fracture residuals since the April 1996 
letter from a VA physician, which stated that the veteran was 
scheduled to receive orthotics in May 1996.  The Board points 
out that this April 1996 letter did not state that the 
veteran should continue his convalescence beyond April 30, 
1996 (i.e., until such time that he received his orthotics).  
There is no medical evidence of severe postoperative 
residuals such as incomplete healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by a cast, without surgery, of one major joint or more, after 
April 30, 1996.  Moreover, the January 1997 VA examination 
report does not suggest that the veteran required any sort of 
convalescence, within the meaning of the applicable 
regulation, beyond April 30, 1996.  Thus, as there is no 
medical evidence showing that the veteran required an 
extension of his temporary total convalescent rating beyond 
April 30, 1996, the criteria for such an extension under the 
provisions of 38 C.F.R. § 4.30, have not been met.   
 
As the preponderance of the evidence is against the veteran's 
claim for an extension of a temporary total rating, the 
benefit-of-the-doubt doctrine is inapplicable and his claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
















ORDER

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture of a left fifth metatarsal is 
denied.

Entitlement to an extension of a temporary total rating for 
treatment related to service-connected postoperative residual 
of a fracture of the left fifth metatarsal, requiring 
convalescence beyond April 30, 1996, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

